Appellee H. C. Glenn, as receiver for Temple Trust Company, sued appellants, B. E. Davis, Mrs. Willie C. Davis, and J. B. Dibrell, Jr., for a balance due on a principal note for $2,500, and an interest note for $348, secured, respectively, by a first and second deed of trust on certain real estate. Appellants pleaded that the loan *Page 1114 
contract was usurious from its inception. The trial court held that it was not usurious, and rendered judgment for appellee; hence this appeal.
The loan contract is in all material respects similar to the one involved in the case of Walker v. Temple Trust Co. (Tex. Civ. App.)60 S.W.2d 826, affirmed by the Commission of Appeals, 80 S.W.2d 935, wherein it was held that the loan contract evidenced an intention of the loan company not to provide for usury. Upon the authority of that case, the instant case will be affirmed.
Affirmed.